On January 15, 2004, the defendant was sentenced to the following: Count I: Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a Felony: Thirteen (13) month commitment to the Department of Corrections, for placement at the WATCh Program, followed by a Five (5) year suspended sentence to the Department of Corrections; Count II: Driving While License is Suspended/Revoked, a Misdemeanor: Six (6) month commitment to the Lewis and Clark County Jail; Count III: Driving Without Valid Liability Insurance in Effect, a Misdemeanor: Ten (10) day commitment to the Lewis and Clark County Jail. The sentences are to be served consecutively.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present due to illness and requested that his counsel proceed on his behalf. The defendant was represented by Jon Moog. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentences shall be modified to the extent that the sentences shall run concurrently, rather than consecutively.
*37DATED this 6th day of May, 2004.
Hon. Ted L. Mizner, District Court Judge.